              Case 1:20-cv-10128-CM Document 1 Filed 12/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             12/01/2020
    Michael J. Lee, et al.,

                                   Plaintiffs,
                                                               1:20-cv-08407 (GBD) (SDA)
                   -against-
                                                               ORDER
    Department of Corrections, et al.,

                                   Defendants.


STEWART D. AARON, United States Magistrate Judge:

          The Court is in receipt of an Amended Complaint filed by Plaintiff as well as letters from

three individuals seeking to be added as plaintiffs in this action. (See ECF Nos. 14-17.) It appears

that these documents were submitted before Plaintiff received a copy of the Court’s November

9, 2020 Order severing the claims of the other individuals detained at the Vernon C. Bain Center

(“VCBC”) whose names appear in the Complaint. (Order, ECF No. 7.) The Amended Complaint lists

the names of 13 additional VCBC detainees who were not included in the original Complaint. 1

(Am. Compl., ECF No. 14.)

          For the same reasons set forth in the November 9, 2020 Order, the Court also will sever

the claims of these additional plaintiffs into individual cases. A copy of the Amended Complaint

and this Order will be docketed in each new case. The new cases will proceed independently from

this point on, and Plaintiffs will not be regarded as co-plaintiffs, except upon further order of the




1
  The Court notes that the Amended Complaint lists 14 individuals, one of whom, Joe Brewton
#3492002387, is listed twice. (See Am. Compl. at 6.)
           Case 1:20-cv-10128-CM Document 1 Filed 12/01/20 Page 2 of 3




Court. 2 Once the new cases are opened, the Court will direct the other individuals to submit

signed IFP applications, and prisoner authorizations. Any individual who did not sign the

Amended Complaint will also be required to submit a declaration of his intent to proceed as a

plaintiff in his own case.

       Accordingly, the Clerk of Court is directed to open separate civil actions with new docket

numbers for the following plaintiffs: Allen Nimmons #3492002662; James Evans #2412001523;

Luis Charles #1412002870; Joe Brewton #3492002387; Mario Espinal #3492002562; George

Macedon #3492002165; Flores Jose #3492002283; Jonathan Morales #1412002971; Cabral

Victor #1412001723; Parris V. Colon #1412002813; Dayquan Johnson #1412002936; Pham Lam

#8951901162; and Juan Ortiz #3492002305. A copy of the Amended Complaint (ECF No. 14) and

this Order should be docketed in each new case. In addition, a copy of the Amended Complaint

should be filed in each of the previously severed cases (see ECF No. 7) and the letters filed by

Dayquan Johnson (ECF No. 15), James Evans (ECF No. 16) and Parris V. Colon (ECF No. 17) should

be filed in their respective individual cases.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff and each of the 13

new plaintiffs listed herein at the following address: Vernon C. Bain Center, 1 Halleck Street,

Bronx, New York, 10474, and note service on the docket.

SO ORDERED.




2
  The severance of Plaintiffs’ claims into individual cases does not mean that their claims cannot be
considered or tried together. If appropriate, the Court can deem the cases related or consolidate them.
See Hagan v. Rogers, 570 F.3d 146, 161 n.11 (3d Cir. 2009).


                                                  2
         Case 1:20-cv-10128-CM Document 1 Filed 12/01/20 Page 3 of 3




DATED:      New York, New York
            December 1, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     3
